Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lott, J.), rendered October 23, 2003, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt of criminally negligent homicide is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10 [1995]; People v Udzinski, 146 AD2d 245 [1989]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt of criminally negligent homicide beyond a reasonable doubt.
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Cozier, J.P., Ritter, Spolzino and Lunn, JJ., concur.